In re Singleton, Jermaine; — Defendant(s); applying for writ of certiorari and/or review; Parish of St. Charles, 29th Judicial District Court, Div. “D”, No. 94-0692; to the Court of Appeal, Fifth Circuit, No. 96-KA-0203.
Granted in part; denied in part. Relator’s sentence is amended to delete the denial of eligibility for diminution of sentence for good behavior pursuant to La.R.S. 15:571.3(A). Application of La.C.Cr.P. art. 890.1 to deny good time eligibility on a sentence imposed for a crime committed before the effective date of 1995 LaActs No. 946 violates the Ex Post Facto Clauses of the federal and state constitutions. Weaver v. Graham, 450 U.S. 24, 30-32, 101 S.Ct. 960, 965, 67 L.Ed.2d 17 (1981). In all other respects, relator’s application is denied.
LEMMON, J., not on panel.